Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Amendment
The amendment filed July 14, 2021 has been entered. Claims 1-29 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed March 25, 2021. 

Response to arguments
Applicant's arguments filed July 14, 2021 have been fully considered but they are not persuasive. Regarding claim 1, the applicant argues that Huang is concerned with “sound-speed reconstructions”, which is fundamentally different from the estimation of reflectance coefficients as recited in the present amended claims, and would lead to different image results. Examiner of record respectfully disagrees. Since the applicant does not define “reflectance coefficients” in the specifications, the examiner reads the term “reflectance coefficients” in its broadest reasonable interpretation (see pg. 17, col. 2, para. 0284 – “…generating an ultrasound waveform tomography image reconstruction is a function of computing an acoustic wave property of the reflection and transmission signals by calculating a minimum mean square difference between observed and synthetic waveforms relating to the reflection and transmission signals.” where the reflectance coefficient can include relating to the acoustic wave property of reflection signals). 
	The applicant also argues that Boctor does not teach or suggest a design in which the number of receive elements is fewer than the number of transmit elements (although also not less than two) as recited in the present claims. Examiner of record respectfully disagrees. Boctor teaches the number of receive elements .  

Claims 1, 4, 6-8, 11, 13-15, 17-18, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 20140364736 A1, published December 11, 2014) in view of Walker et al. (WO 2010151809 A1, published December 29, 2010) and Boctor et al. (US 20150359512 A1, published December 17, 2015), hereinafter referred to as Huang, Walker, and Boctor, respectively.
	Regarding claims 1 and 26, Huang teaches an ultrasound imaging system (Fig. 1, ultrasound imaging system 10) comprising: 
an ultrasound transducer configured to be free of apodization or beamforming (see Fig. 1 — no apodization or beamformer attached to transducer scanner 12 in the ultrasound imaging system 10); 
a computer processor (Fig. 1, computer 20, processor 24, application programs 22) configured to estimate reflectance coefficients of locations in the object that spatially relate to said array of scatterers by applying a regularized and/or constrained least squares estimation process to fit the echoes received from the object to a combination of the sensing matrix and properties of said location in the object while minimizing L2-norm of the fitting error (see pg. 2, para. 0026 — “To solve ultrasound waveform tomography with spatially-variant regularization or with edge-guided regularization, computational methods used for solving ultrasound waveform tomography with the modified total-variation regularization are implemented via incorporation of an alternating minimization algorithm. The misfit function is decomposed into two subproblems: 1) a L2-norm-based Tikhonov regularization problem,                                 
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            d
                                                            -
                                                            f
                                                            (
                                                            m
                                                            )
                                                        
                                                    
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                             is the misfit function, d can be either ultrasound reflection data, or ultrasound transmission data, or combined ultrasound reflection and transmission data, and                                 
                                    
                                        
                                            
                                                
                                                    ∙
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                             stands for the L2 norm. The minimization of Eq. 5 comprises solving for a model m that yields the minimum mean square difference between measured and synthetic wave forms.”; see pg. 17, col. 2, para. 0284 – “…generating an ultrasound waveform tomography image reconstruction is a function of computing an acoustic wave property of the reflection and transmission signals by calculating a minimum mean square difference between observed and synthetic waveforms relating to the reflection and transmission signals.” where the reflectance coefficient can include relating to the acoustic wave property of reflection signals); AND 
said computer processor is further configured to produce and display an ultrasound image of the object as a function of said estimated reflectance coefficients (Fig. 1; see pg. 4, para. 0077 — “The computer 20 comprises a processor 24 configured to operate one or more application programs 22 located within memory 25, wherein the application programs 22 may contain one or more algorithms or methods of the present invention for imaging a tissue medium for display via a graphical user interface 23 on monitor 26...”; see Figs. 39A-39D - reconstruction results of 1.5mm tumor; see pg. 14, para. 0242 — “…reconstruction results obtained using ultrasound waveform tomography with the regular modified TV regularization and the edge-guided modified TV regularization.”). 
Huang does not explicitly teach:
an ultrasound transducer configured to send ultrasound into an object from plural transducer elements operating as transmitting elements and to receive echoes from the object at fewer but no less than two transducer elements operating as receiving elements; AND 
a computer memory storing a sensing matrix comprising echoes that said fewer receiving elements of the transducer receive or would have received from an array of known scatterers in response to ultrasound that is the same as or approximates the ultrasound the transducer sends into the object. 
Whereas, Boctor, in the same field of endeavor, teaches an ultrasound transducer configured to send ultrasound into an object from plural transducer elements operating as transmitting elements and to receive echoes from the object at fewer but no less than two transducer elements operating as receiving elements (Fig. 1; see pg. 4, col. 1, para. 0108 – “…an ultrasound signal processor 104 configured to communicate with the ultrasound probe 102 to receive both phase and amplitude information from a plurality of ultrasonic echo signals from a corresponding plurality of transmitted ultrasound pulses. The plurality of ultrasonic echo signals may be sent to the ultrasound signal processor 104 by a plurality of receive elements in the ultrasound probe 102.”; see pg. 13, col. 1, para. 0183 — “A conventional rectangular aperture with equal-sized transmit and receive apertures produce a lateral frequency profile shaped like a triangle, the convolution of the transmit and receive apodizations. In the single aperture case in this paper, with a large transmit aperture and small receive aperture, the expected shape is a trapezoid.”). 
Whereas, Walker, in the same field of endeavor, teaches a computer memory storing (Fig. 1, memory circuit 124, storage 130) a sensing matrix comprising echoes that said fewer receiving elements of the transducer receive or would have received from an array of known scatterers in response to ultrasound that is the same as or approximates the ultrasound the transducer sends into the object (see pg. 23, lines 14-17 — “The spatial response 222 of the candidate target can include a matrix of dimensions 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Huang, by including to the system:
an ultrasound transducer configured to send ultrasound into an object from plural transducer elements operating as transmitting elements and to receive echoes from the object at fewer but no less than two transducer elements operating as receiving elements, as disclosed in Boctor, AND
a computer memory storing a sensing matrix comprising echoes that said fewer receiving elements of the transducer receive or would have received from an array of known scatterers in response to ultrasound that is the same as or approximates the ultrasound the transducer sends into the object, as disclosed in Walker. 
One of ordinary skill in the art would have been motivated to make this modification in order to:
cover a wider lateral region of k-space for more data of the imaged object, as compared to equal-sized transmitter and reception apertures, as taught in Boctor (see pg. 13, col. 1, para. 0183-0184), AND
process and store the ultrasound echo data array for further future image reconstruction processing, as taught in Walker (see pg. 20, lines 17-28).
Regarding claim 8, Huang teaches an ultrasound imaging system (Fig. 1, ultrasound imaging system 10) comprising: 
an ultrasound transducer configured to be free of apodization or beam forming (see Fig. 1 — no apodization or beamformer attached to transducer scanner 12 in the ultrasound imaging system 10);
a computer processor (Fig. 1, computer 20, processor 24, application programs 22) configured to estimate reflectance coefficients of locations in the object that spatially relate to said array of scatterers by applying a weighted least squares process to fit the echoes received from the object to a combination of the sensing matrix and reflectance coefficients of said location in the object (see pg. 11, para. 0194 — “... variable weighting parameters are applied to control regularization between points residing on an edge and point that are not on the edge (e.g. 0 if on edge, and 1 if not on the edge).”; see pg. 2, para. 0026 — “To solve ultrasound waveform tomography with spatially-variant regularization or with edge-guided regularization, computational methods used for solving ultrasound waveform tomography with the modified total-variation regularization are implemented via incorporation of an alternating minimization algorithm. The misfit function is decomposed into two subproblems: 1) a L2-norm-based Tikhonov regularization problem, and 2) a Li-norm-based TV regularization problem.”); AND
said computer processor is further configured to produce and display an ultrasound image of the object as a function of said estimated reflectance coefficients (Fig. 1; see pg. 4, para. 0077 — “The computer 20 comprises a processor 24 configured to operate one or more application programs 22 located within memory 25, wherein the application programs 22 may contain one or more algorithms or methods of the present invention for imaging a tissue medium for display via a graphical user interface 23 on monitor 26...”; see Figs. 39A-39D - reconstruction results of 1.5mm tumor; see pg. 14, para. 0242 — “…reconstruction results obtained using ultrasound waveform tomography with the regular modified TV regularization.”). 
Huang does not explicitly teach: 
an ultrasound transducer configured to send ultrasound into an object from plural transducer elements operating as transmitting elements and to receive echoes from the object at fewer but no less than two transducer elements operating as receiving elements; AND 
a computer memory storing a sensing matrix comprising echoes that said fewer receiving elements of the transducer receive or would have received from an array of known scatterers in response to ultrasound that is the same as or approximates the ultrasound the transducer sends into the object. 
Whereas, Boctor, in the same field of endeavor, teaches an ultrasound transducer configured to send ultrasound into an object from plural transducer elements operating as transmitting elements and to receive echoes from the object at fewer but no less than two transducer elements operating as receiving elements (Fig. 1; see pg. 4, col. 1, para. 0108 – “…an ultrasound signal processor 104 configured to communicate with the ultrasound probe 102 to receive both phase and amplitude information from a plurality of ultrasonic echo signals from a corresponding plurality of transmitted ultrasound pulses. The plurality of ultrasonic echo signals may be sent to the ultrasound signal processor 104 by a plurality of receive elements in the ultrasound probe 102.”; see pg. 13, col. 1, para. 0183 — “A conventional rectangular aperture with equal-sized transmit and receive apertures produce a lateral frequency profile shaped like a triangle, the convolution of the transmit and receive apodizations. In the single aperture case in this paper, with a large transmit aperture and small receive aperture, the expected shape is a trapezoid.”). 
Whereas, Walker, in the same field of endeavor, teaches a computer memory storing (Fig. 1, memory circuit 124, storage 130) a sensing matrix comprising echoes that said fewer receiving elements of the transducer receive or would have received from an array of known scatterers in response to ultrasound that is the same as or approximates the ultrasound the transducer sends into the object (see pg. 23, lines 14-17 — “The spatial response 222 of the candidate target can include a matrix of dimensions 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Huang, by including to the system:
an ultrasound transducer configured to send ultrasound into an object from plural transducer elements operating as transmitting elements and to receive echoes from the object at fewer but no less than two transducer elements operating as receiving elements, as disclosed in Boctor, AND
a computer memory storing a sensing matrix comprising echoes that said fewer receiving elements of the transducer receive or would have received from an array of known scatterers in response to ultrasound that is the same as or approximates the ultrasound the transducer sends into the object, as disclosed in Walker. 
One of ordinary skill in the art would have been motivated to make this modification in order to:
cover a wider lateral region of k-space for more data of the imaged object, as compared to equal-sized transmitter and reception apertures, as taught in Boctor (see pg. 13, col. 1, para. 0183-0184), AND
process and store the ultrasound echo data array for further future image reconstruction processing, as taught in Walker (see pg. 20, lines 17-28).
Regarding claim 15, Huang teaches an ultrasound imaging system (Fig. 1, ultrasound imaging system 10) comprising: 
a computer processor (Fig. 1, computer 20, processor 24, application programs 22) configured to estimate ultrasound properties of locations in the object that spatially relate to said array of scatterers by applying a bounded least squares process to fit the echoes received from the object to a combination of the sensing matrix and properties of said location in the object 
said computer processor is further configured to produce and display an ultrasound image of the object as a function of said estimated ultrasound properties (see pg. 4, para. 0077 — “The computer 20 comprises a processor 24 configured to operate one or more application programs 22 located within memory 25, wherein the application programs 22 may contain one or more algorithms or methods of the present invention for imaging a tissue medium for display via a graphical user interface 23 on monitor 26...”; see Figs. 39A-39D - reconstruction results of 1.5mm tumor; see pg. 14, para. 0242 — “…reconstruction results obtained using ultrasound waveform tomography with the regular modified TV regularization.”). 
Huang does not explicitly teach: 
an ultrasound transducer having transducer elements configured to detect both amplitude and phase of echoes of ultrasound energy sent into an object by said transducer; 
a computer memory storing echoes from an array of known scattering locations that were or would have detected at said fewer transducer elements caused by ultrasound the transducer is configured to send into the object. 

Whereas, Walker, in the same field of endeavor, teaches a computer memory storing echoes (Fig. 1, memory circuit 124, storage 130) from an array of known scattering locations that were or would have detected at said fewer transducer elements caused by ultrasound the transducer is configured to send into the object (see pg. 23, lines 14-17 — “The spatial response 222 of the candidate target can include a matrix of dimensions T x N, where T can represent the number of samples in a temporal dimension and N can represent the number of elements in the array 208”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Huang, by including to the system:
an ultrasound transducer having transducer elements configured to detect both amplitude and phase of echoes of ultrasound energy sent into an object by said transducer, as disclosed in Boctor, AND
a computer memory storing from an array of known scattering locations that were or would have detected at said fewer transducer elements caused by ultrasound the transducer is configured to send into the object, as disclosed in Walker. 
One of ordinary skill in the art would have been motivated to make this modification in order to: 
cover a wider lateral region of k-space for more data of the imaged object, as compared to equal-sized transmitter and reception apertures, as taught in Boctor (see pg. 13, col. 1, para. 0183-0184), AND
process and store the ultrasound echo data array for further future image reconstruction processing, as taught in Walker (see pg. 20, lines 17-28).
Furthermore, regarding claims 4 and 11, Huang further teaches in which the constrained least squares process that the computer processor applies is a bounded least squares estimation process in which values of reflectance coefficients of locations in the object are estimated while constrained to a selected range of values (see pg. 8, col. 1, para. 0139 — “...d can be either ultrasound reflection data, or ultrasound transmission data, or combined ultrasound reflection and transmission data, and                         
                            
                                
                                    
                                        
                                            ∙
                                        
                                    
                                
                                
                                    2
                                
                            
                        
                     stands for the L2 norm. The minimization of Eq. 5 compromises solving for a model m that yields the minimum mean square difference between measured and synthetic waveforms.”; see pg. 8; para. 0145 — “An equivalent form of regularization can be given as a constrained minimization problem, that is…Eq.7 subject to                         
                            R
                            
                                
                                    m
                                
                            
                            ≤
                            ϵ
                        
                    , where the parameter                         
                            ϵ
                        
                    ...control(s) the degree of regularization of the desired solution”; see pg. 8, para. 0146 — “To incorporate spatial information into Eq. 7, we modify it as…Eq.8 subject to                        
                             
                            R
                            
                                
                                    
                                        
                                            m
                                        
                                        
                                            i
                                        
                                    
                                
                            
                            ≤
                            
                                
                                    ϵ
                                
                                
                                    i
                                
                            
                            ,
                             
                            
                                
                                    m
                                
                                
                                    i
                                
                            
                             
                            ∈
                            
                                
                                    Ω
                                
                                
                                    i
                                
                            
                        
                    , where                         
                            
                                
                                    Ω
                                
                                
                                    i
                                
                            
                             
                        
                    is a spatial region, and                         
                            
                                
                                    ϵ
                                
                                
                                    i
                                
                            
                        
                     is a spatially-variant parameter.”).
Furthermore, regarding claims 6, 13, and 17, Huang further teaches in which said computer processor is configured to include in said regularized least-squares estimation process a cost function that includes L1-norm of the reflectance coefficients of said locations in the object (see pg. 11, para. 0200 — “The cost function with the modified TV regularization is given by...Eq. 28, where u is an auxiliary vector with a dimension equal to m, and the TV regularizer                         
                            
                                
                                    
                                        
                                            u
                                        
                                    
                                
                                
                                    T
                                    V
                                
                            
                             
                        
                    for a 2D model is defined as L1:                         
                            
                                
                                    
                                        
                                            u
                                        
                                    
                                
                                
                                    T
                                    V
                                
                            
                            =
                            
                                
                                    
                                        
                                            ∇
                                            u
                                        
                                    
                                
                                
                                    1
                                
                            
                        
                    ... Eq. 29...”).
Furthermore, regarding claims 7, 14, and 18, Huang further teaches in which said computer processor is configured to include in said estimation process a cost function that includes a linear                         
                            E
                            
                                
                                    m
                                    ,
                                    u
                                
                            
                            =
                            
                                
                                    
                                        
                                            min
                                        
                                        
                                            m
                                        
                                    
                                
                                ⁡
                                
                                    {
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            d
                                                            -
                                                            f
                                                            
                                                                
                                                                    m
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                    +
                                    
                                        
                                            λ
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            m
                                                            -
                                                            u
                                                        
                                                    
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                    +
                                    
                                        
                                            λ
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            
                                                
                                                    ∇
                                                    u
                                                
                                            
                                        
                                        
                                            1
                                        
                                    
                                    }
                                
                            
                        
                     Eq. 10, where                         
                            
                                
                                    λ
                                
                                
                                    1
                                
                            
                        
                     and                         
                            
                                
                                    λ
                                
                                
                                    2
                                
                            
                             
                        
                    are both positive regularization parameters, and u is an auxiliary vector with a dimension equal to m.”).
The motivation for claims 4, 6-7, 11, 13-14, 17-18, and 28 was shown previously in claims 1, 8, 15, and 26, respectively. 

Claims 2-3, 9-10, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Walker and Boctor, as applied to claims 1, 8, and 26 above, respectively, and further in view of Rosen et al. (US 9492139 B2, published November 15, 2016), hereinafter referred to as Rosen. 
Regarding claims 2 and 9, Huang in view of Walker and Boctor teaches all of the elements as disclosed in claims 1 and 8, respectively. 
Huang in view of Walker and Boctor does not explicitly teach an ultrasound imaging system in which the transducer comprises an array of elements of which some operate only as said transmitting elements and some operate only as said receiving elements. 
Whereas, Rosen expressly teaches an ultrasound imaging system in which the transducer comprises an array of elements of which some operate only as said transmitting elements and some operate only as said receiving elements (Fig. 3, transmitting transducer 100 and receiving transducer array 200 operating as separate elements). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified system, as disclose in Huang in view of Boctor and Walker, by having separate transmitting and receiving transducer elements, as disclosed in Rosen. One of ordinary skill in the art would have been motivated to make this modification in order to optimize the functionality of the ultrasound system, as taught in Rosen (see col. 10, lines 61-67).

The motivation for claims 9-10 was shown previously in claims 2-3. 
Regarding claim 27, Huang in view of Walker and Boctor teaches all of the elements as disclosed in claim 26 above. 
Huang in view of Walker and Boctor does not explicitly teach including a transducer array containing said transmitting and receiving elements, wherein at least some of said receiving elements are different from said transmitting elements but are collocated in said transducer array. 
Whereas, Rosen expressly teaches including a transducer array containing said transmitting and receiving elements, wherein at least some of said receiving elements are different from said transmitting elements but are collocated in said transducer array (see Fig. 3, transmitting transducer 100 and receiving transducer array 200 within the same probe). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transducer, as disclose in Huang in view of Boctor and Walker, by having separate transmitting and receiving transducer elements collocated in the transducer array, as disclosed in Rosen. One of ordinary skill in the art would have been motivated to make this modification in order to optimize the functionality of the ultrasound system as the mono-static configuration resembles conventional pulse echo geometry, as taught in Rosen (see col. 10, lines 61-67). 
Furthermore, regarding claim 29, Rosen further teaches in which said one or more transmitting elements are a single physical transmitting element (see Fig. 3, transmitting transducer 100, receiving transducer array 200; see Abstract — “Typically frequencies below 1 MHz are generated by a low frequency non-imaging wide aperture transmitting transducer...”).
.

Claims 5, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Walker and Boctor as applied to claims 4, 11, and 15 above, respectively, and further in view of Avila et al. (US 6102861 A, published August 15, 2000), hereinafter referred to as Avila. 
Regarding claim 5 and 12, Huang in view of Walker and Boctor teaches all of the elements as disclosed in claims 4 and 11 above, respectively.
Huang in view of Walker and Boctor does not explicitly teach in which said range of values is from zero to one. 
Whereas, Avila expressly teaches in which said range of values is from zero to one (see col. 5, lines 16-17, 24-26— “The opacity at plane Z=0 is equal to unity, i.e., Or(O,y,x)=1…The opacity function O[Pz,y,x] ranges from zero to unity as the pixel value Pz,y,x goes from its minimum value to its maximum value.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as disclosed in Huang in view of Walker and Boctor, by constraining the range of values from zero to one, as disclosed in Avila. One of ordinary skill in the art would have been motivated to make this modification in order to avoid the need to generate a new function for each image plane, as taught in Avila (see col. 7, lines 51-62).
Furthermore, regarding claim 16, Avila further teaches a system in which the constrained values range from zero to one (see col. 5, lines 33-34 — “The opacity ranges from 0 to 1.0 as i goes from O to 255 (for 8-bit unsigned data).”; see col. 5, lines 16-17, 24-26— “The opacity at plane Z=0 is equal to unity, i.e., Or(O,y,x)=1…The opacity function O[Pz,y,x] ranges from zero to unity as the pixel value Pz,y,x goes from its minimum value to its maximum value.”).
The motivation for claim 16 was shown previously in claims 5 and 12.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Walker, Boctor, and Avila. 
Regarding claim 19, Huang teaches an ultrasound imaging method (Fig. 1, ultrasound imaging system 10; see Fig. 14) comprising: 
sending ultrasound into an object from plural transducer elements and receiving echoes from the object, free of apodization or beam forming (see Fig. 1 — no apodization or beamformer attached to transducer scanner 12 in the ultrasound imaging system 10); 
carrying out a bounded estimation process with a computer (Fig. 1, computer 20) to fit the echoes received from the object to a combination of the sensing matrix and properties of locations in the object spatially related to said scatterers (see pg. 2, para. 0026 — “To solve ultrasound waveform tomography with spatially-variant regularization or with edge-guided regularization, computational methods used for solving ultrasound waveform tomography with the modified total-variation regularization are implemented via incorporation of an alternating minimization algorithm. The misfit function is decomposed into two subproblems: 1) a L2-norm-based Tikhonov regularization problem, and 2) a L1- norm-based TV regularization problem.”); AND 
producing and displaying an ultrasound image of the object as a computer-calculated function of said estimated reflectance coefficients (see Figs. 39A-39D — reconstruction results of 1.5mm tumor; see pg. 14, para. 0242 — “...reconstruction results obtained using ultrasound waveform tomography with the regular modified TV regularization and the edge-guided modified TV regularization.”). 
Huang does not explicitly teach:
sending ultrasound into an object from plural transducer elements and receiving echoes from the object at fewer but no less than two transducer elements; AND
wherein said estimation process is configured to constrain the reflectance coefficients of said locations in the object to positive values between zero and one. 
Whereas, Boctor, in the same field of endeavor, teaches sending ultrasound into an object from plural transducer elements and receiving echoes from the object at fewer but no less than two transducer elements (Fig. 1; see pg. 4, col. 1, para. 0108 – “…an ultrasound signal processor 104 configured to communicate with the ultrasound probe 102 to receive both phase and amplitude information from a plurality of ultrasonic echo signals from a corresponding plurality of transmitted ultrasound pulses. The plurality of ultrasonic echo signals may be sent to the ultrasound signal processor 104 by a plurality of receive elements in the ultrasound probe 102.”; see pg. 13, col. 1, para. 0183 — “A conventional rectangular aperture with equal-sized transmit and receive apertures produce a lateral frequency profile shaped like a triangle, the convolution of the transmit and receive apodizations. In the single aperture case in this paper, with a large transmit aperture and small receive aperture, the expected shape is a trapezoid.”). 
Whereas, Walker, in the same field of endeavor, teaches providing a sensing matrix comprising echoes that said fewer receiving elements of the transducer receive or would have received from an array of known scatterers in response to ultrasound approximating the ultrasound sent into the object (see pg. 23, lines 14-17 — “The spatial response 222 of the candidate target can include a matrix of dimensions T x N, where T can represent the number of samples in a temporal dimension and N can represent the number of elements in the array 208”). 
Whereas, Avila teaches wherein said estimation process is configured to constrain the reflectance coefficients of said locations in the object to positive values between zero and one (see col. 5, lines 33-34 — “The opacity ranges from 0 to 1.0 as i goes from 0 to 255 (for 8-bit unsigned data).”; see col. 5, lines 16-17, 24-26— “The opacity at plane Z=0 is equal to unity, i.e., Or(O,y,x)=1…The opacity function O[Pz,y,x] ranges from zero to unity as the pixel value Pz,y,x goes from its minimum value to its maximum value.”). 

sending ultrasound into an object from plural transducer elements and receiving echoes from the object at fewer but no less than two transducer elements, as disclosed in Boctor; 
providing a sensing matrix comprising echoes that said fewer receiving elements of the transducer receive or would have received from an array of known scatterers in response to ultrasound approximating the ultrasound sent into the object, as disclosed in Walker; AND
wherein said estimation process is configured to constrain the reflectance coefficients of said locations in the object to positive values between zero and one, as disclosed in Avila. 
One of ordinary skill in the art would have been motivated to make this modification in order to:
cover a wider lateral region of k-space for more data of the imaged object, as compared to equal-sized transmitter and reception apertures, as taught in Boctor (see pg. 13, col. 1, para. 0183-0184), 
process and store the ultrasound echo data array for further future image reconstruction processing, as taught in Walker (see pg. 20, lines 17-28), AND
avoid the need to generate a new function for each image plane, as taught in Avila (see col. 7, lines 51-62).
Furthermore, regarding claim 20, Huang further teaches in which estimation process utilizes a cost function that includes L1-norm of the reflectance coefficients of said locations in the object (see pg. 11, para. 0200 — “The cost function with the modified TV regularization is given by...Eq. 28, where u is an auxiliary vector with a dimension equal to m, and the TV regularizer                         
                            
                                
                                    
                                        
                                            u
                                        
                                    
                                
                                
                                    T
                                    V
                                
                            
                             
                        
                    for a 2D model is defined as L1:                         
                            
                                
                                    
                                        
                                            u
                                        
                                    
                                
                                
                                    T
                                    V
                                
                            
                            =
                            
                                
                                    
                                        
                                            ∇
                                            u
                                        
                                    
                                
                                
                                    1
                                
                            
                        
                    ... Eq. 29...”).
Furthermore, regarding claim 21, Huang further teaches in which said estimation process utilizes a cost function that includes a linear combination of L1-norm and L2-norm of the reflectance coefficients                         
                            E
                            
                                
                                    m
                                    ,
                                    u
                                
                            
                            =
                            
                                
                                    
                                        
                                            min
                                        
                                        
                                            m
                                        
                                    
                                
                                ⁡
                                
                                    {
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            d
                                                            -
                                                            f
                                                            
                                                                
                                                                    m
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                    +
                                    
                                        
                                            λ
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            m
                                                            -
                                                            u
                                                        
                                                    
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                    +
                                    
                                        
                                            λ
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            
                                                
                                                    ∇
                                                    u
                                                
                                            
                                        
                                        
                                            1
                                        
                                    
                                    }
                                
                            
                        
                     Eq. 10, where                         
                            
                                
                                    λ
                                
                                
                                    1
                                
                            
                        
                     and                         
                            
                                
                                    λ
                                
                                
                                    2
                                
                            
                             
                        
                    are both positive regularization parameters, and u is an auxiliary vector with a dimension equal to m.”).
The motivation for claims 20-21 was shown previously in claim 19. 

Claims 22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Walker, Boctor, and Madore (US 20150265250 A1, published September 24, 2015), hereinafter referred to as Madore.
	Regarding claim 22, Huang teaches an ultrasound imaging process (Fig. 1, ultrasound imaging system 10; see Fig. 14) comprising: 
carrying out an estimation process with a computer programmed to fit the echoes received from the object to a combination of the sensing matrix and reflectance coefficients of location in the object spatially related to said scatterers through a bounded least squares process (see pg. 2, para. 0026 — “To solve ultrasound waveform tomography with spatially-variant regularization or with edge-guided regularization, computational methods used for solving ultrasound waveform tomography with the modified total-variation regularization are implemented via incorporation of an alternating minimization algorithm. The misfit function is decomposed into two subproblems: 1) a L2-norm-based Tikhonov regularization problem, and 2) a L1-norm-based TV regularization problem.”); AND 
producing and displaying an ultrasound image of the object as a computer-calculated function of said estimated reflectance coefficients (see Figs. 39A-39D — reconstruction results of 1.5mm tumor; see pg. 14, para. 0242 — “...reconstruction results obtained using ultrasound waveform tomography with the regular modified TV regularization and the edge-guided modified TV regularization.”). 

detecting, at two or more receiving elements of an ultrasound transducer, both amplitude and phase of echoes generated by ultrasound energy sent into an object; 
providing a sensing matrix comprising echoes that said receiving elements of the transducer receive or would have received from an array of known scatterers in response to ultrasound approximating the ultrasound sent into the object; AND
wherein said estimation process is configured to constrain the amplitude properties of said locations in the object to positive values between a minimum and a maximum.
Whereas, Boctor, in the same field of endeavor, teaches detecting, at two or more receiving elements of an ultrasound transducer, both amplitude and phase of echoes generated by ultrasound energy sent into an object (see Fig. 1; see para. 0108 —“...ultrasound probe 102, and an ultrasound signal processor 104 configured to communicate with the ultrasound probe 102 to receive both phase and amplitude information from a plurality of ultrasonic echo signals from a corresponding plurality of transmitted ultrasound pulses. The plurality of ultrasonic echo signals may be sent to the ultrasound signal processor 104 by a plurality of receive elements in the ultrasound probe 102.”).
Whereas, Walker, in the same field of endeavor, teaches providing a sensing matrix comprising echoes that said receiving elements of the transducer receive or would have received from an array of known scatterers in response to ultrasound approximating the ultrasound sent into the object (see pg. 23, lines 14-17 — “The spatial response 222 of the candidate target can include a matrix of dimensions T x N, where T can represent the number of samples in a temporal dimension and N can represent the number of elements in the array 208”).
Whereas, Madore, in the same field of endeavor, teaches wherein said estimation process is configured to constrain the amplitude properties of said locations in the object to positive values between a minimum and a maximum (see pg. 3, para. 0038 — “...Eq. 1, where                         
                            A
                            
                                
                                    
                                        
                                            ρ
                                        
                                        
                                            i
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            θ
                                        
                                        
                                            i
                                        
                                    
                                
                            
                             
                        
                    is the simulated amplitude                         
                            
                                
                                    
                                        
                                            ρ
                                        
                                        
                                            i
                                        
                                    
                                    ,
                                     
                                    
                                        
                                            θ
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                    ...”; see pg. 3, para. 0039 — “Using the RF data vector s as defined above and in Fig. 4, a regular delay-and-sum beamforming reconstruction can be described as:                         
                            
                                
                                    o
                                
                                ^
                            
                            =
                            A
                            
                                
                                    …
                                
                            
                            …
                        
                    Eq. [2], where                         
                            
                                
                                    o
                                
                                ^
                            
                        
                     is the image rendering of the ‘true’ sonicated object o...”; see pg. 6, para. 0049 — “The term                         
                            
                                
                                    λ
                                
                                
                                    2
                                
                            
                            L
                        
                     (from Eq. [9]) was set so as to provide a depth-dependent regularization...”; see pg. 6, para. 0050 — “...a minimum value of 0.1 can be used for                        
                             
                            
                                
                                    λ
                                
                                
                                    2
                                
                            
                        
                    , so that                         
                            
                                
                                    λ
                                
                                
                                    2
                                
                            
                            =
                            m
                            a
                            x
                            ⁡
                            (
                            
                                
                                    r
                                
                                
                                    20
                                
                            
                            ,
                             
                            0.1
                            )
                        
                    .”) and the phase properties (see pg. 7, para. 0047 — “The time taken by the propagating field to reach any (x,z) location is a function of                         
                            ϕ
                        
                    , and for this reason the phase of the reconstructed object varies as                         
                            ϕ
                        
                     is varied”; see pg. 7, para. 0056 — “...with a periodicity of 2 frames...two different R matrices were used, one for frames with                         
                            ϕ
                            
                                
                                    τ
                                
                            
                            =
                            1
                            °
                        
                     and another for frames                         
                            ϕ
                            
                                
                                    τ
                                
                            
                            =
                            -
                            1
                            °
                        
                    ) of said locations in the object to another range of values.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process, as disclosed in Huang, by including to the process:
sending ultrasound into an object from plural transducer elements and receiving echoes from the object at fewer but no less than two transducer elements, as disclosed in Boctor; 
providing a sensing matrix comprising echoes that said fewer receiving elements of the transducer receive or would have received from an array of known scatterers in response to ultrasound approximating the ultrasound sent into the object, as disclosed in Walker; AND
constraining the amplitude properties of said locations in the object to positive values between a minimum and a maximum, as disclosed in Madore.
One of ordinary skill in the art would have been motivated to make this modification in order to:
cover a wider lateral region of k-space for more data of the imaged object, as compared to equal-sized transmitter and reception apertures, as taught in Boctor (see pg. 13, col. 1, para. 0183-0184), 
process and store the ultrasound echo data array for further future image reconstruction processing, as taught in Walker (see pg. 20, lines 17-28), AND
help identify and suppress image artifacts, and provide improved discrimination between desired object features and image artifacts (see Abstract; see pg. 6, para. 0053).
Furthermore, regarding claim 24, Huang further teaches in which said estimation process utilizes a cost function that includes L1-norm of the reflectance coefficients of said locations in the object (see pg. 11, para. 0200 — “The cost function with the modified TV regularization is given by...Eq. 28, where u is an auxiliary vector with a dimension equal to m, and the TV regularizer                         
                            
                                
                                    
                                        
                                            u
                                        
                                    
                                
                                
                                    T
                                    V
                                
                            
                             
                        
                    for a 2D model is defined as L1:                         
                            
                                
                                    
                                        
                                            u
                                        
                                    
                                
                                
                                    T
                                    V
                                
                            
                            =
                            
                                
                                    
                                        
                                            ∇
                                            u
                                        
                                    
                                
                                
                                    1
                                
                            
                        
                    ... Eq. 29...”).
Furthermore, regarding claim 25, Huang further teaches in which said estimation process utilized a cost function that includes a linear combination of L1-norm and L2-norm of the reflectance coefficients of said locations in the object (see pg. 8, para. 0148 — “The modified TV regularization is given by:                         
                            E
                            
                                
                                    m
                                    ,
                                    u
                                
                            
                            =
                            
                                
                                    
                                        
                                            min
                                        
                                        
                                            m
                                        
                                    
                                
                                ⁡
                                
                                    {
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            d
                                                            -
                                                            f
                                                            
                                                                
                                                                    m
                                                                
                                                            
                                                        
                                                    
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                    +
                                    
                                        
                                            λ
                                        
                                        
                                            1
                                        
                                    
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            m
                                                            -
                                                            u
                                                        
                                                    
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                    +
                                    
                                        
                                            λ
                                        
                                        
                                            2
                                        
                                    
                                    
                                        
                                            
                                                
                                                    ∇
                                                    u
                                                
                                            
                                        
                                        
                                            1
                                        
                                    
                                    }
                                
                            
                        
                     Eq. 10, where                         
                            
                                
                                    λ
                                
                                
                                    1
                                
                            
                        
                     and                         
                            
                                
                                    λ
                                
                                
                                    2
                                
                            
                             
                        
                    are both positive regularization parameters, and u is an auxiliary vector with a dimension equal to m.”).
The motivation for claims 24-25 was shown previously in claim 22.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Walker, Boctor, and Madore, as applied to claim 22 above, and further in view of Avila.
Regarding claim 23, Huang in view of Walker, Boctor, and Madore teaches all of the elements as disclosed in claim 22 above. 
Huang in view of Walker, Boctor, and Madore does not explicitly teach in which the positive values to which said amplitude properties are constrained range from zero to one. 
Whereas, Avila teaches in which the positive values to which said amplitude properties are constrained range from zero to one (see col. 5, lines 33-34 — “The opacity ranges from 0 to 1.0 as i (pixel r(O,y,x)=1…The opacity function O[Pz,y,x] ranges from zero to unity as the pixel value Pz,y,x goes from its minimum value to its maximum value.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the process, as disclosed in Huang in view of Walker, Boctor, and Madore, by including to the process constraining the opacity range of values from zero to one, as disclosed in Avila. One of ordinary skill in the art would have been motivated to make this modification in order to avoid the need to generate a new function for each image plane and optimizing processing power, as taught in Avila (see col. 7, lines 51-62).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Angelsen et al. (US 20090182237 A1, published July 16, 2009) discloses an ultrasound transducer array with transmitting and receiving elements of different aperture sizes.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.C./Examiner, Art Unit 3793         

/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793